Exhibit 10.5

 

EXECUTION COPY

 

UNIFIRST CORPORATION

UNITECH SERVICES GROUP, INC.

UNIFIRST CANADA LTD.

UNIFIRST HOLDINGS, L.P.

UONE CORPORATION

UTWO CORPORATION

UR CORPORATION

RC AIR, LLC

UNIFIRST-FIRST AID CORPORATION

 

$75,000,000 5.27% Senior Notes, Series A, due June 14, 2011

 

$75,000,000 Floating Rate Senior Notes, Series B, due June 14, 2014

 

$15,000,000 Floating Rate Senior Notes, Series C, due June 14, 2014

 

______________

NOTE PURCHASE AGREEMENT

 

_____________

 

 

Dated as of June 1, 2004

 

 

 

 





 

 

(Not a part of the Agreement)

Section

Heading

Page

SECTION 1.

Authorization of Notes

1

 

Section 1.1

Authorization of Notes

1

 

Section 1.2

Provisions Relating to the Series A Notes

2

 

Section 1.3

Provisions Relating to the Series B Notes

2

 

Section 1.4

Provisions Relating to the Series C Notes

2

SECTION 2.

Sale and Purchase of Notes

3

SECTION 3.

Closing

3

SECTION 4.

Conditions to Closing

4

 

Section 4.1

Representations and Warranties

4

 

Section 4.2

Performance; No Default

4

 

Section 4.3

Compliance Certificates

4

 

Section 4.4

Opinions of Counsel

4

 

Section 4.5

Purchase Permitted by Applicable Law, Etc

4

 

Section 4.6

Related Transactions

5

 

Section 4.7

Payment of Special Counsel Fees

5

 

Section 4.8

Private Placement Numbers

5

 

Section 4.9

Changes in Corporate Structure

5

 

Section 4.10

Funding Instructions

5

 

Section 4.11

Proceedings and Documents

5

SECTION 5.

Representations and Warranties of the Obligors

5

 

Section 5.1

Organization; Power and Authority

6

 

Section 5.2

Authorization, Etc

6

 

Section 5.3

Disclosure

6

 

Section 5.4

Organization and Ownership of Shares of Subsidiaries;
Affiliates                                          
                                          
                                                   6

 

Section 5.5

Financial Statements

7

 

Section 5.6

Compliance with Laws, Other Instruments, Etc

7

 

Section 5.7

Governmental Authorizations, Etc

8

 

Section 5.8

Litigation; Observance of Agreements, Statutes and
Orders                                          
                                          
                                                        8



 

Section 5.9

Taxes

8

 

Section 5.10

Title to Property; Leases

8

 

Section 5.11

Licenses, Permits, Etc

9

 

Section 5.12

Compliance with ERISA; Pension Plans

9

 

Section 5.13

Private Offering by the Obligors

10

 

Section 5.14

Use of Proceeds; Margin Regulations

10

 

Section 5.15

Existing Debt; Future Liens

11

 

Section 5.16

Foreign Assets Control Regulations, Etc

11

 

Section 5.17

Status under Certain Statutes

11

 

Section 5.18

Environmental Matters

11

 

Section 5.19

Notes Rank Pari Passu

13

 

Section 5.20

Solvency of the Obligors

13

 

Section 5.21

Consideration

13

SECTION 6.

Representations of the Purchasers

13

 

Section 6.1

Purchase for Investment

13

 

Section 6.2

Source of Funds

13

 

Section 6.3

Accredited Investor

14

SECTION 7.

Information as to the Obligors

15

 

Section 7.1

Financial and Business Information

15

 

Section 7.2

Officer’s Certificate

17

 

Section 7.3

Inspection

18

SECTION 8.

Prepayment of the Notes

18

 

Section 8.1

Required Prepayments

18

 

Section 8.2

Optional Prepayments

18

 

Section 8.3

Allocation of Partial Prepayments

20

 

Section 8.4

Maturity; Surrender, Etc

20

 

Section 8.5

Purchase of Notes

20

 

Section 8.6

Make-Whole Amount

20

 

Section 8.7

Payments Free and Clear of Taxes

22

SECTION 9.

Affirmative Covenants

23

 

Section 9.1

Compliance with Law

23

 

Section 9.2

Insurance

24

 

Section 9.3

Maintenance of Properties

24



 

Section 9.4

Payment of Taxes

24

 

Section 9.5

Corporate Existence, Etc

24

 

Section 9.6

Additional Obligors

25

 

Section 9.7

Notes to Rank Pari Passu

25

SECTION 10.

Negative Covenants

25

 

Section 10.1

Limitation on Consolidated Debt

25

 

Section 10.2

Limitation on Priority Debt

25

 

Section 10.3

Liens

26

 

Section 10.4

Merger, Consolidation, Etc

28

 

Section 10.5

Sale of Assets, Etc

29

 

Section 10.6

Nature of Business

29

 

Section 10.7

Transactions with Affiliates

29

 

Section 10.8

Redesignation of Restricted and Unrestricted Subsidiaries

30

SECTION 11.

Events of Default

30

SECTION 12.

Remedies on Default, Etc

32

 

Section 12.1

Acceleration

32

 

Section 12.2

Other Remedies

33

 

Section 12.3

Rescission

33

 

Section 12.4

No Waivers or Election of Remedies, Expenses, Etc

33

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF
NOTES                                          
                                          
                                                                   34

 

Section 13.1

Registration of Notes

34

 

Section 13.2

Transfer and Exchange of Notes

34

 

Section 13.3

Replacement of Notes

34

SECTION 14.

Payments on Notes

35

 

Section 14.1

Place of Payment

35

 

Section 14.2

Home Office Payment

35

SECTION 15.

Expenses, Etc

35

 

Section 15.1

Transaction Expenses

35

 

Section 15.2

Survival

36

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT                                          
                                                                        36

SECTION 17.

Amendment and Waiver

36

 

Section 17.1

Requirements

36



 

Section 17.2

Solicitation of Holders of Notes

36

 

Section 17.3

Binding Effect, Etc

37

 

Section 17.4

Notes Held by Obligors, Etc

37

SECTION 18.

Notices

38

SECTION 19.

Reproduction of Documents

38

SECTION 20.

Confidential Information

38

SECTION 21.

Substitution of Purchaser

39

SECTION 22.

Limitation on Interest

40

SECTION 23.

Submission to Jurisdiction

41

SECTION 24.

Miscellaneous

41

 

Section 24.1

Successors and Assigns

41

 

Section 24.2

UniFirst as Agent for the Obligors

42

 

Section 24.3

Judgments

42

 

Section 24.4

Currency

42

 

Section 24.5

Payments Due on Non-Business Days

42

 

Section 24.6

Severability

42

 

Section 24.7

Construction

42

 

Section 24.8

Counterparts

43

 

Section 24.9

Governing Law

43



ATTACHMENTS TO NOTE PURCHASE AGREEMENT:

 

SCHEDULE B

—

Defined Terms

 



 

 





UNIFIRST CORPORATION

UNITECH SERVICES GROUP, INC.

UNIFIRST CANADA LTD.

UNIFIRST HOLDINGS, L.P.

UONE CORPORATION

UTWO CORPORATION

UR CORPORATION

RC AIR, LLC

UNIFIRST-FIRST AID CORPORATION

 

5.27% Senior Notes, Series A, due June 14, 2011

 

Floating Rate Senior Notes, Series B, due June 14, 2014

 

Floating Rate Senior Notes, Series C, due June 14, 2014

Dated as of June 1, 2004

 

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

UNIFIRST CORPORATION, a Massachusetts corporation (“UniFirst”), UNITECH SERVICES
GROUP, INC., a California corporation (“UniTech”), UNIFIRST CANADA LTD., a
Canadian federal corporation (“UniFirst Canada”), UNIFIRST HOLDINGS, L.P., a
Texas limited partnership (“UniFirst Holdings”), UONE CORPORATION, a
Massachusetts corporation (“UOne”), UTWO CORPORATION, a Delaware corporation
(“UTwo”), UR CORPORATION, a Delaware corporation (“UR”), RC AIR, LLC, a New
Hampshire limited liability company (“RC Air”), and UNIFIRST-FIRST AID
CORPORATION, a Maryland corporation (“Unifirst-First Aid”), (UniFirst, UniTech,
UniFirst Canada, UniFirst Holdings, UOne, UTwo, UR, RC Air, Unifirst-First Aid
and each other Person required to become an obligor hereunder pursuant to
Section 9.6, being sometimes hereinafter referred to individually as an
“Obligor” and collectively as the “Obligors”), jointly and severally, agree with
the purchasers listed in the attached Schedule A (the “Purchasers”) as follows:

SECTION 1.

AUTHORIZATION OF NOTES.

Section 1.1      Authorization of Notes. The Obligors will authorize the issue
and sale of $165,000,000 aggregate principal amount of their Senior Notes
consisting of (a) $75,000,000 aggregate principal amount of their 5.27% Senior
Notes, Series A, due June 14, 2011 (the “Series A Notes”), (b) $75,000,000
aggregate principal amount of their Floating Rate Senior Notes, Series B, due
June 14, 2014 (the “Series B Notes”) and (c) $15,000,000 aggregate principal
amount of their Floating Rate Senior Notes, Series C, due June 14, 2014 (the
“Series C Notes”). The Series A Notes, the Series B Notes and the Series C Notes
are collectively referred



to as the “Notes.” As used herein, the term “Notes” shall mean all notes
(irrespective of series unless otherwise specified) originally delivered
pursuant to this Agreement and any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement. The Series A Notes, the Series B Notes
and the Series C Notes shall be substantially in the forms set out in
Exhibit 1(a), Exhibit 1(b) and Exhibit 1(c), respectively, with such changes
therefrom, if any, as may be approved by the Purchasers and the Obligors.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

Section 1.2      Provisions Relating to the Series A Notes. The Series A Notes
shall bear interest (computed on the basis of a 360-day year of twelve 30-day
months) on the unpaid principal thereof from the date of issuance at the rate of
5.27% per annum, payable semiannually in arrears on the 14th day of June and
December in each year commencing on December 14, 2004 and, to the extent
permitted by applicable law, interest on any overdue payment of principal, any
overdue payment of interest and any overdue payment of Make-Whole Amount (as
provided herein) from the due date thereof (whether by acceleration or
otherwise) at the Default Rate until paid.

Section 1.3      Provisions Relating to the Series B Notes. (a) The Series B
Notes shall bear interest (computed on the basis of a 360-day year and the
actual number of days elapsed) on the unpaid principal thereof from the date of
issuance at a floating rate equal to the Series B Adjusted LIBOR Rate for the
Interest Period in effect from time to time, payable quarterly in arrears on
each Interest Payment Date and, to the extent permitted by applicable law,
interest on any overdue payment of principal, any overdue payment of interest
and any overdue payment of Series B Prepayment Premium and Breakage Amount (as
provided herein) from the due date thereof (whether by acceleration or
otherwise) at the Series B Default Rate until paid.

(b)       The Series B Adjusted LIBOR Rate shall be determined by the Obligors,
and notice thereof shall be given to the holders of the Series B Notes, within
three Business Days after the beginning of each Interest Period, together with a
copy of the relevant screen used for the determination of LIBOR, a calculation
of the Series B Adjusted LIBOR Rate for such Interest Period, the number of days
in such Interest Period, the date on which interest for such Interest Period
will be paid and the amount of interest to be paid to each holder of Series B
Notes on such date. In the event that the holders of more than 50% in aggregate
principal amount of the outstanding Series B Notes do not concur with such
determination by the Obligors, as evidenced by a single written notice to the
Obligors given by the holders of more than 50% in aggregate principal amount of
the outstanding Series B Notes, within 10 Business Days after receipt by such
holders of the notice delivered by the Obligors pursuant to the immediately
preceding sentence, the determination of the Series B Adjusted LIBOR Rate shall
be made by such holders of the Series B Notes, and any such determination made
in accordance with the provisions of this Agreement, shall be conclusive and
binding absent manifest error.

Section 1.4      Provisions Relating to the Series C Notes. (a) The Series C
Notes shall bear interest (computed on the basis of a 360-day year and the
actual number of days elapsed) on the unpaid principal thereof from the date of
issuance at a floating rate equal to the Series C Adjusted LIBOR Rate for the
Interest Period in effect from time to time, payable quarterly in arrears on
each Interest Payment Date and, to the extent permitted by applicable law,
interest on



any overdue payment of principal, any overdue payment of interest and any
overdue payment of Series C Prepayment Premium and Breakage Amount (as provided
herein) from the due date thereof (whether by acceleration or otherwise) at the
Series C Default Rate until paid.

(b)       The Series C Adjusted LIBOR Rate shall be determined by the Obligors,
and notice thereof shall be given to the holders of the Series C Notes, within
three Business Days after the beginning of each Interest Period, together with a
copy of the relevant screen used for the determination of LIBOR, a calculation
of the Series C Adjusted LIBOR Rate for such Interest Period, the number of days
in such Interest Period, the date on which interest for such Interest Period
will be paid and the amount of interest to be paid to each holder of Series C
Notes on such date. In the event that the holders of more than 50% in aggregate
principal amount of the outstanding Series C Notes do not concur with such
determination by the Obligors, as evidenced by a single written notice to the
Obligors given by the holders of more than 50% in aggregate principal amount of
the outstanding Series C Notes, within 10 Business Days after receipt by such
holders of the notice delivered by the Obligors pursuant to the immediately
preceding sentence, the determination of the Series C Adjusted LIBOR Rate shall
be made by such holders of the Series C Notes, and any such determination made
in accordance with the provisions of this Agreement, shall be conclusive and
binding absent manifest error.

SECTION 2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to each Purchaser and each Purchaser will purchase from the Obligors,
at the Closing provided for in Section 3, Notes of the series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. Each Purchaser’s
obligations hereunder are several and not joint and no Purchaser shall have any
obligation or liability to any Person for the performance or nonperformance by
any other Purchaser hereunder.

SECTION 3.

CLOSING.

The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Schiff Hardin LLP, 623 Fifth Avenue, 28th Floor, New York, New
York 10022, at 11:00 a.m., New York, New York time, at a closing (the “Closing”)
on June 14, 2004 or such later date as may be agreed upon by the Obligors and
the Purchasers. At the Closing, the Obligors will deliver to each Purchaser the
Notes of each series to be purchased by such Purchaser in the form of a single
Note of such series (or such greater number of Notes of such series in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Obligors. If at
the Closing the Obligors shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to any Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.



SECTION 4.

CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1      Representations and Warranties. The representations and
warranties of each Obligor in this Agreement shall be correct when made and at
the time of the Closing.

Section 4.2      Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. None of the Obligors nor any
Restricted Subsidiary shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.

 

Section 4.3

Compliance Certificates.

(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. Each Obligor shall have delivered to such Purchaser
a certificate certifying as to the resolutions attached thereto and other
corporate or other proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.

Section 4.4      Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Goodwin Procter LLP, special counsel for the Obligors,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or special
counsel to the Purchasers may reasonably request (and each Obligor hereby
instructs its counsel to deliver such opinion to such Purchaser), (b) from
Jenkens & Gilchrist, Texas local counsel to UniFirst Holdings, covering the
matters set forth in Exhibit 4.4(b) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or special counsel to the
Purchasers may reasonably request (and UniFirst Holdings hereby instructs its
counsel to deliver such opinion to such Purchaser), and (c) from Schiff Hardin
LLP, special counsel to the Purchasers in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5      Purchase Permitted by Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any



applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation. If requested by any Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable it to determine whether
such purchase is so permitted.

Section 4.6      Related Transactions. The Obligors shall have consummated the
sale of the entire principal amount of the Notes scheduled to be sold on the
date of the Closing pursuant to this Agreement.

Section 4.7      Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Obligors shall have paid on or before the
Closing the reasonable and documented fees, charges and disbursements of special
counsel to the Purchasers referred to in Section 4.4 to the extent reflected in
a statement of such counsel rendered to the Obligors at least one Business Day
prior to the Closing.

Section 4.8      Private Placement Numbers. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.9      Changes in Corporate Structure. Except as specified in
Schedule 4.9, no Obligor shall have changed its jurisdiction of organization or
been a party to any merger or consolidation nor shall have succeeded to all or
any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.10    Funding Instructions. At least two Business Days prior to the
date of the Closing, such Purchaser shall have received written instructions
executed by an authorized financial officer of each Obligor directing the manner
of the payment of funds and setting forth (a) the name of the transferee bank,
(b) such transferee bank’s ABA number, (c) the account name and number into
which the purchase price for the Notes is to be deposited and (d) the name and
telephone number of the account representative responsible for verifying receipt
of such funds.

Section 4.11    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and special counsel to the Purchasers, and such Purchaser and
special counsel to the Purchasers shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
special counsel to the Purchasers may reasonably request.

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

The Obligors, jointly and severally, represent and warrant to each Purchaser
that:



Section 5.1      Organization; Power and Authority. Each Obligor is a
corporation, limited partnership or limited liability company, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Obligor has the corporate or other organizational power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.

Section 5.2      Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate or other organizational action on the part
of each Obligor, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Obligor enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3      Disclosure. The Obligors, through their agent, Banc of America
Securities LLC, have delivered to each Purchaser a copy of a Private Placement
Memorandum, dated May 2004 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Obligors and
their Subsidiaries. Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Obligors in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Memorandum or as described in Schedule 5.3, or in one of the documents,
certificates or other writings identified therein, or in the financial
statements listed in Schedule 5.5, since August 31, 2003, there has been no
change in the financial condition, operations, business or properties of the
Obligors and their Subsidiaries, taken as a whole, except changes that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no fact known to any Obligor that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Memorandum or in the other documents, certificates and
other writings delivered to the Purchasers by or on behalf of the Obligors
specifically for use in connection with the transactions contemplated hereby.

 

Section 5.4

Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(1) of each Obligor’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by each Obligor and each



other Subsidiary, and if such Subsidiary is, on the date of Closing, a
Restricted Subsidiary, (2) of each Obligor’s Affiliates, other than
Subsidiaries, and (3) of each Obligor’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by any Obligor or any
Subsidiary have been validly issued, are fully paid and nonassessable and are
owned by such Obligor or such Subsidiaries free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate or other
organizational law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
any Obligor or any Subsidiary that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

Section 5.5      Financial Statements. The Obligors have delivered to each
Purchaser copies of the consolidated financial statements of UniFirst listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of UniFirst and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).

Section 5.6      Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Obligor or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which such Obligor or any of its Subsidiaries is
bound or by which such Obligor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Obligor or any of its Subsidiaries or (c) violate any provision of any
statute or



other rule or regulation of any Governmental Authority applicable to such
Obligor or any of its Subsidiaries.

Section 5.7      Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of this Agreement or the Notes.

 

Section 5.8

Litigation; Observance of Agreements, Statutes and Orders.

(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of any Obligor, threatened against or
affecting any Obligor or any of its Subsidiaries or any property of any Obligor
or any of its Subsidiaries in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) No Obligor and no Subsidiary is in default under any term of any agreement
or instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including,
without limitation, Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.9      Taxes. The Obligors and their Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which an Obligor or a Subsidiary, as
the case may be, has established adequate reserves in accordance with GAAP. No
Obligor knows of any basis for any other tax or assessment that would reasonably
be expected to have a Material Adverse Effect. The federal income tax
liabilities of UniFirst and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended August 29, 1998.

Section 5.10    Title to Property; Leases. The Obligors and their Subsidiaries
have good and sufficient title to their respective properties that, individually
or in the aggregate, are Material, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by any Obligor or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that,
individually or in the aggregate, are Material are valid and subsisting and are
in full force and effect in all material respects.



 

Section 5.11

Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a) the Obligors and their Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks,
trade names and domain names or rights thereto, that, individually or in the
aggregate, are Material, without known conflict with the rights of others;

(b) to the best knowledge of each Obligor, no product of any Obligor or any
Subsidiary infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark, trade name, domain
name or other right owned by any other Person; and

(c) to the best knowledge of each Obligor, there is no Material violation by any
Person of any right of any Obligor or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name, domain name or other
right owned or used by any Obligor or any of its Subsidiaries.

 

Section 5.12

Compliance with ERISA; Pension Plans.

(a) Each Obligor and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. No Obligor and no ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by any Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as could not be, individually or in the aggregate,
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$1,000,000 in the aggregate for all Plans. The term “benefit liabilities” has
the meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.

(c) The Obligors and their ERISA Affiliates have not incurred withdrawal
liabilities (and, to the best knowledge of the Obligors, are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that, individually or in the aggregate, could
result in a Material Adverse Effect.

(d) The expected post-retirement benefit obligation (determined as of the last
day of UniFirst’s most recently ended fiscal year in accordance with Financial
Accounting



Standards Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code) of the Obligors and
their Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Obligors in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

(f)  All Non-US Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that could not reasonably be expected to have a Material Adverse
Effect. All premiums, contributions and any other amounts required by applicable
Non-US Pension Plan documents or applicable laws have been paid or accrued as
required, except for premiums, contributions and amounts that, in the aggregate
for all such obligations, could not reasonably be expected to have a Material
Adverse Effect.

Section 5.13    Private Offering by the Obligors. No Obligor nor anyone acting
on its behalf, has, directly or indirectly, offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than 37 Institutional Investors (including the Purchasers) of the type described
in clause (c) of the definition thereof, each of which has been offered the
Notes at a private sale for investment. No Obligor nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of Section 5 of the
Securities Act.

Section 5.14    Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Notes for general corporate purposes of the Obligors
and their Subsidiaries including to repay existing Debt of the Obligors and
their Subsidiaries. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve any Obligor in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 1% of the value of the consolidated total
assets of any Obligor and its Subsidiaries and no Obligor has any present
intention that margin stock will constitute more than 1% of the value of its
consolidated total assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.



 

Section 5.15

Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Obligors and their Subsidiaries as of April
24, 2004 since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the Debt of
the Obligors or their Subsidiaries. No Obligor and no Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of any Obligor or any Subsidiary and no event or
condition exists with respect to any Debt of any Obligor or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Debt to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, no Obligor and no Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.3.

Section 5.16    Foreign Assets Control Regulations, Etc. Neither the sale of the
Notes by the Obligors hereunder nor their use of the proceeds thereof will
violate the Anti-Terrorism Order, the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto. No Obligor is a
“blocked person” under the Patriot Act.

Section 5.17    Status under Certain Statutes. No Obligor and no Subsidiary is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 1935, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18    Environmental Matters. As to each of the real properties owned
or leased by each Obligor and each Restricted Subsidiary and any operations
thereon, and as to the Business, each such property and operation and the
Business is presently in compliance with and has in full force and effect all
permits, licenses, or approvals required by all applicable building, zoning,
anti pollution, hazardous substance, hazardous material, oil, radioactive or
nuclear waste, environmental, health, safety or other laws, ordinances or
regulations (collectively, “Environmental Laws”), including, without limitation,
the Atomic Energy Act of 1954, as amended, 42 U.S.C. 2011 et seq., and the
Energy Reorganization Act of 1974, as amended, 42 U.S.C. 5801 et seq., and any
judgment, decree or order relating thereto, and no Obligor nor any Restricted
Subsidiary has received notification that any of the foregoing properties or
operations or the Business is in violation or alleged violation of any of the
foregoing, except where the failure to so comply with or have any such permit,
license or approval or where the receipt of such notification would not
reasonably be expected to have a Material Adverse Effect, it being understood
and agreed that any failure to so comply with or have any such permit, license
or approval shall be considered to have a Material Adverse Effect only if the
cost to the Obligors and/or the Restricted Subsidiaries associated with such
failure is and/or is reasonably expected to be equal to or greater than
$2,000,000, which calculation shall include any and all attorneys fees



incurred or reasonably expected to be incurred by the Obligors and/or the
Restricted Subsidiaries. Except as set forth on Schedule 5.18 attached hereto
and except for OHM (as hereinafter defined) that is used in compliance with all
Environmental Laws in amounts and methods customary for a business such as the
Business (provided such use does not result in a release that requires reporting
pursuant to any Environmental Law), no Obligor nor any Restricted Subsidiary has
ever generated, stored, handled or disposed of any hazardous substances,
hazardous materials, oil, or radioactive or nuclear waste (collectively, “OHM”)
on any of such properties or any portion thereof or in connection with any of
such operations or the Business and no Obligor nor any Restricted Subsidiary is
aware of the presence, generation, storage, handling, or disposal of any OHM on
any of such properties or any portion thereof or in connection with any of such
operations or the Business by any Obligor or any prior owner or prior occupant
or prior user thereof or by anyone else, nor is any Obligor nor any Restricted
Subsidiary aware of any spill or release or threatened release of OHM or other
substance, into the environment on or from any of such properties or operations
or in connection with the Business. Except as set forth on Schedule 5.18
attached hereto, no inquiry, notice or threat to give notice by any Governmental
Authority or any other third party has been received by any Obligor or any
Restricted Subsidiary with respect to the generation, storage, handling, or
disposal or release or threat of release (collectively, a “Release”) or alleged
Release thereof, or with respect to any violation or alleged violation of any
Environmental Laws or any judgment, decree or order relating thereto. Except as
set forth on Schedule 5.18 attached hereto, no underground storage tanks or
surface impoundments are on any of the properties owned or leased or operated by
any Obligor or any Restricted Subsidiary or used in connection with the
Business. Without in any way limiting the foregoing, as to each of the real
properties owned or leased by each Obligor and each Restricted Subsidiary and
any operations thereon, all as described on Schedule 5.18 attached hereto, and
as to the Business, each such property and operation and the Business is
presently in compliance with and has in full force and effect all permits,
licenses, or approvals required in connection with the licensing of nuclear
decontamination facilities, the handling and disposal of radioactive waste, and
record keeping and reporting in connection therewith, except where the failure
to so comply with or have any such permit, license or approval would not
reasonably be expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary set forth in any of the immediately preceding six
sentences, the Obligors shall not be required to set forth on Schedule 5.18 a
description of any set of facts or circumstances or of any inquiry, notice or
threat to give notice described above (each individually, an “Environmental
Matter”) unless the cost to the Obligors and/or the Restricted Subsidiaries to
respond to, address, or remediate any individual Environmental Matter shall be
and/or shall reasonably be expected to be equal to or greater than $2,000,000.
There shall be no deduction from any sum calculated and/or estimated pursuant to
the preceding sentence due to any insurance proceeds to which the Obligors
and/or the Restricted Subsidiaries may be entitled or which the Obligors and/or
the Restricted Subsidiaries may receive, and there shall be included in any such
calculation the cost of any and all attorneys fees incurred and/or reasonably
expected to be incurred by the Obligors and/or the Restricted Subsidiaries. For
the purposes of this Section 5.18, (i) “hazardous substances” shall mean
“hazardous substances” as defined in the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq., and
regulations thereunder or under the provisions of any other applicable federal,
state, county or municipal law, ordinance, rule or regulation, (ii) “hazardous
material” and “oil” shall mean “hazardous material” and “oil,” respectively, as
defined in the



Massachusetts Oil and Hazardous Material Release Prevention and Response Act, as
amended, M.G.L. Chapter 21E, and regulations thereunder or under the provisions
of any other applicable federal, state, county or municipal law, ordinance, rule
or regulation, (iii) “release” or “threat of release” shall mean such terms as
they are defined in any of the foregoing laws, ordinances, rules or regulations,
as applicable and (iv) “Business” shall mean the business of the Obligors as
described in UniFirst’s annual report for the fiscal year ended August 31, 2003
on Form 10-K.

Section 5.19    Notes Rank Pari Passu. The obligations of the Obligors under
this Agreement and the Notes rank at least pari passu in right of payment with
all other unsecured senior Debt (actual or contingent) of the Obligors.

Section 5.20    Solvency of the Obligors. Each of the Obligors is solvent and
has assets having a value both at fair valuation and at present fair salable
value greater than the amount required to pay its debts as they become due and
greater than the amount that will be required to pay its probable liability on
its existing debts as they become due and matured. No Obligor intends to incur,
or believes or should have believed that it will incur, debts beyond its ability
to pay such debts as they become due. No Obligor will be rendered insolvent by
the execution, delivery and performance of its obligations under this Agreement
or the Notes. No Obligor intends to or will hinder, delay or defraud its
creditors by or through the execution, delivery or performance of its
obligations under this Agreement or the Notes.

Section 5.21    Consideration. There will be provided to each Obligor a
substantial economic benefit and adequate consideration for the issuance and
sale of the Notes and the execution and delivery of this Agreement by reason of,
among other reasons, the proceeds of the Notes being used in the manner set
forth in Section 5.14 and therefore will enhance the financial position of each
Obligor.

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS.

Section 6.1      Purchase for Investment. Each Purchaser represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust fund’s property shall
at all times be within such Purchaser’s or such pension or trust fund’s control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Obligors are not required to register the Notes.

Section 6.2      Source of Funds. Each Purchaser represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of the
Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” within the meaning of
Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued
July 12,



1995) and there is no employee benefit plan, treating as a single plan, all
plans maintained by the same employer or employee organization, with respect to
which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceeds 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners Annual Statement filed with such Purchaser’s state of domicile; or

(b) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990) or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Obligors in writing
pursuant to this paragraph (b), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in any Obligor and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Obligors in writing
pursuant to this paragraph (c); or

 

(d)

the Source is a governmental plan; or

(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (e); or

(f)  the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

Section 6.3      Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act).



SECTION 7.

INFORMATION AS TO THE OBLIGORS.

Section 7.1      Financial and Business Information. The Obligors shall deliver
to each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of UniFirst (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(1)       a consolidated and consolidating balance sheet of UniFirst and its
Subsidiaries as at the end of such quarter; and

(2)       consolidated and consolidating statements of income, retained earnings
and cash flows of UniFirst and its Subsidiaries for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter;

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to interim financial statements generally, and
certified by a Senior Financial Officer of each Obligor as fairly presenting, in
all material respects, the consolidated financial position of the companies
being reported on and their consolidated results of operations and cash flows,
subject to changes resulting from normal year-end adjustments, provided that
delivery within the time period specified above of copies of UniFirst’s
Quarterly Report on Form 10-Q prepared in compliance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements — within 105 days after the end of each fiscal year of
UniFirst, duplicate copies of:

(1)       a consolidated and consolidating balance sheet of UniFirst and its
Subsidiaries, as at the end of such year; and

(2)       consolidated and consolidating statements of income, retained earnings
and cash flows of UniFirst and its Subsidiaries for such year;

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the companies being reported upon and their consolidated results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion,
provided that the delivery within the time period specified above of UniFirst’s
Annual Report on Form 10-K for such fiscal year (together with UniFirst’s annual
report to shareholders, if any,



prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the Securities and Exchange
Commission, shall be deemed to satisfy the requirements of this Section 7.1(b);

(c) Unrestricted Subsidiaries — at such time as either (1) the aggregate amount
of the total assets of all Unrestricted Subsidiaries of UniFirst exceeds an
amount equal to 10% of the consolidated total assets of UniFirst and its
Subsidiaries determined in accordance with GAAP or (2) one or more Unrestricted
Subsidiaries of UniFirst account for more than 10% of the consolidated total
revenues of UniFirst and its Subsidiaries determined in accordance with GAAP,
within the respective periods provided in paragraphs (a) and (b) above, then
each set of financial statements delivered pursuant to paragraphs (a) and (b)
above shall be accompanied by unaudited financial statements of the character
and for the dates and periods as in said paragraphs (a) and (b) covering the
Unrestricted Subsidiaries of UniFirst on a consolidated basis together with
unaudited consolidating statements reflecting eliminations or adjustments
required in order to reconcile such financial statements to the corresponding
consolidated financial statements of UniFirst and its Subsidiaries delivered
pursuant to paragraphs (a) and (b) above;

(d) SEC and Other Reports — promptly upon their becoming available, one copy of
(1) each financial statement, report, notice or proxy statement sent by any
Obligor or any Restricted Subsidiary to public securities holders generally,
(2) any regular or periodic report, any registration statement (without exhibits
except as expressly requested by such holder), and any prospectus and all
amendments thereto filed by any Obligor or any Restricted Subsidiary with the
Securities and Exchange Commission or other similar Governmental Authority and
(3) of all press releases and other statements made available generally by any
Obligor or any Restricted Subsidiary to the public concerning developments that
are Material;

(e) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer of any Obligor obtaining actual
knowledge of the existence of any Default or Event of Default or that any Person
has given any notice or taken any action with respect to a claimed default
hereunder or that any Person has given any notice or taken any action with
respect to a claimed default of the type referred to in Section 11(f), a written
notice specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;

(f)  ERISA Matters — promptly, and in any event within five Business Days after
a Responsible Officer of any Obligor becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Obligors propose to take, or an ERISA Affiliate proposes to take, with respect
thereto:

(1)       any reportable event, as defined in Section 4043(b) of ERISA and the
regulations thereunder, with respect to any Plan for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or



(2)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3)       any event, transaction or condition that could result in the
incurrence of any liability by any Obligor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(g) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Obligor or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any Subsidiary or relating to the ability
of the Obligors to perform their obligations hereunder and under the Notes as
from time to time may be reasonably requested by any such holder of Notes or
such information regarding the Obligors required to satisfy the requirements of
17 C.F.R. §230.144A, as amended from time to time, in connection with any
contemplated transfer of Notes.

Section 7.2      Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer of
each Obligor setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.1, Section 10.2 and Section 10.5 hereof during the
quarterly or annual period covered by the financial statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Obligors and their Subsidiaries
from the beginning of the quarterly or annual period covered by the financial
statements then being furnished to the date of the certificate and that such
review shall not have disclosed



the existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of any Obligor or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Obligors shall have taken or propose to take with respect
thereto.

Section 7.3      Inspection. Each Obligor shall permit the representatives of
each holder of Notes that is an Institutional Investor:

(a) No Payment Default or Event of Default — if no Payment Default or Event of
Default then exists, at the expense of such holder, to visit the principal
executive office of such Obligor, to discuss the affairs, finances and accounts
of such Obligor and its Restricted Subsidiaries with such Obligor’s officers,
and (with the consent of such Obligor, which consent will not be unreasonably
withheld) to visit the other offices and properties of such Obligor and its
Restricted Subsidiaries, all at such reasonable times, upon reasonable notice to
such Obligor and as reasonably requested in writing to such Obligor; and

(b) Payment Default or Event of Default — if a Payment Default or Event of
Default then exists, at the expense of the Obligors to visit and inspect any of
the offices or properties of such Obligor or any of its Restricted Subsidiaries,
to examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision such Obligor authorizes said
accountants to discuss the affairs, finances and accounts of such Obligor and
its Restricted Subsidiaries), all at such reasonable times and upon reasonable
notice as requested in writing to such Obligor.

SECTION 8.

PREPAYMENT OF THE NOTES.

Section 8.1      Required Prepayments. The Notes shall not be subject to any
required prepayment and the entire unpaid principal amount of the Notes shall be
due and payable on the stated maturity thereof.

 

Section 8.2

Optional Prepayments.

(a) Optional Prepayments of Series A Notes. The Obligors may, at their option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Series A Notes, in an amount not less than $2,500,000 in aggregate
principal amount of the Series A Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus accrued and unpaid
interest, plus the Make-Whole Amount, if any, determined for the prepayment date
with respect to such principal amount.

(b) Optional Prepayments of Series B Notes. From and after June 9, 2005, the
Obligors may, at their option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Series B Notes, in an amount not less
than $2,500,000



in aggregate principal amount of the Series B Notes then outstanding in the case
of a partial prepayment, at 100% of the principal amount so prepaid, plus
accrued and unpaid interest, plus the Series B Prepayment Premium, if any,
determined for the prepayment date with respect to such principal amount and if
such prepayment occurs on any date other than an Interest Payment Date, the
Breakage Amount, if any.

(c) Optional Prepayments of Series C Notes. From and after June 9, 2005, the
Obligors may, at their option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Series C Notes, in an amount not less
than $2,500,000 in aggregate principal amount of the Series C Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus accrued and unpaid interest, but with out any make-whole amount
or prepayment premium, determined for the prepayment date with respect to such
principal amount and if such prepayment occurs on any date other than an
Interest Payment Date, the Breakage Amount, if any.

(d) Optional Prepayment following Default. Notwithstanding the foregoing
paragraphs (a), (b) and (c) of this Section 8.2, if a Default or Event of
Default then exists or would be caused by an optional prepayment, the Obligors
may, at their option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes of each series, in an amount not less
than $2,500,000 in aggregate principal amount of the Notes then outstanding in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
plus accrued and unpaid interest, plus, in the case of the Series A Notes, the
Make-Whole Amount, if any, in the case of the Series B Notes, the Series B
Prepayment Premium, if any, and, in the case of the Series C Notes, the Series C
Prepayment Premium, if any, and if such prepayment occurs on any date other than
an Interest Payment Date, Breakage Amount, if any, in each case, determined for
the prepayment date with respect to such principal amount. In no event shall the
rights of the Obligors under this Section 8.2(d) extend the date payment is due
in respect of any Notes that have become due and payable pursuant to
Section 12.1.

(e) Notice of Optional Prepayments. The Obligors will give each holder of Notes
of the series to be prepaid (with a copy to each other holder of Notes) written
notice of each optional prepayment of Notes of such series under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Notes of each series to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer of each Obligor as
to the estimated Make-Whole Amount or Series B Prepayment Premium or Series C
Prepayment Premium, as applicable, due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. In the case of prepayments of
Series A Notes, two Business Days prior to such prepayment, the Obligors shall
deliver to each holder of Series A Notes a certificate of a Senior Financial
Officer of each Obligor specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.



Section 8.3      Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of a series pursuant to Section 8.2(a), (b) or (c), the
principal amount of the Notes of such series to be prepaid shall be allocated
among all of the Notes of such series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment; provided that in the case of any prepayment
pursuant to Section 8.2(d), the principal amount of the Notes to be prepaid
shall be allocated among all of the Notes of each series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

Section 8.4      Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any, or applicable Series B Prepayment
Premium, if any, or applicable Series C Prepayment Premium, if any, and the
Breakage Amount, if any. From and after such date, unless the Obligors shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, or Series B Prepayment Premium, if any,
or Series C Prepayment Premium, if any, and the Breakage Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be promptly surrendered to the Obligors and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

Section 8.5      Purchase of Notes. The Obligors will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by one or more Obligors or their Affiliates pro rata to each holder of Notes of
a series at the time outstanding upon the same terms and conditions; provided,
that in the case of any such offer during any period when a Default or Event of
Default then exists or would be caused by such purchase, (1) any such offer
shall be made pro rata to all holders of Notes of each series at the time
outstanding upon the same terms and conditions and (2) in no event shall the
right of the Obligors to make such offer, extend the date payment is due in
respect of any Notes that have become due and payable pursuant to Section 12.1.
Any such offer shall provide each holder with sufficient information to enable
it to make an informed decision with respect to such offer, and shall remain
open for at least 15 Business Days. If the holders of 50% or more of the
principal amount of the Notes then outstanding and offered for prepayment
pursuant to clause (b) of this Section 8.5 accept such offer, the Obligors shall
promptly notify the remaining holders of such fact and the expiration date for
the acceptance by such holders of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 15 Business Days from
its receipt of such notice to accept such offer. The Obligors will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

Section 8.6      Make-Whole Amount. The term “Make-Whole Amount” shall mean,
with respect to any Series A Note, an amount equal to the excess, if any, of
(x) an amount equal to the



Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Series A Note over (y) the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:

“Called Principal” shall mean, with respect to any Series A Note, the principal
of such Series A Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any
Series A Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Series A Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Series A Note, 0.50% over the yield to maturity implied by (a) the yields
reported, as of 10:00 a.m. (New York, New York time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Services Screen (or
such other display as may replace Page PX1 on the Bloomberg Financial Services
Screen) for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (b) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. Such implied yield will be determined, if
necessary, by (1) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (2) interpolating
linearly between (i) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (ii) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life.

“Remaining Average Life” shall mean, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (1) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (2) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.



“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Series A Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Series A Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” shall mean, with respect to the Called Principal of any
Series A Note, the date on which such Called Principal is to be prepaid pursuant
to Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

Section 8.7

Payments Free and Clear of Taxes.

(a) Each Obligor, for the benefit of the holders of the Notes, agrees that in
the event payments, if any, made by any Obligor (other than an Obligor organized
under the laws of the United States or any State thereof (including the District
of Columbia)) hereunder or in respect of the Notes to any holder are subject to
any present or future tax, duty, assessment, impost, levy, withholding or other
similar charge (a “Relevant Tax”) imposed upon such holder by the government of
any country or jurisdiction (or any authority therein or thereof) other than any
tax based on or measured by net income imposed on any holder of the Notes by the
country in which such holder is a resident (the “Resident Country”), from or
through which payments hereunder or on or in respect of the Notes are actually
made (each a “Taxing Jurisdiction”), the Obligors will pay to such holder such
additional amounts (“Tax Indemnity Amounts”) as may be necessary in order that
the net amounts paid to such holder pursuant to the terms of this Agreement or
the Notes after imposition of any such Relevant Tax shall be not less than the
amounts specified in this Agreement or the Notes to be then due and payable
(after giving effect to the exclusion for Relevant Taxes imposed by the
government of the Resident Country), provided that the Obligors shall not be
required to pay such Tax Indemnity Amounts to any holder of a Note in respect of
Relevant Taxes to the extent such Relevant Taxes exceed the Relevant Taxes that
would have been payable:

(1)       had such holder not had any connection with such Taxing Jurisdiction
or any territory or political subdivision thereof other than the mere holding of
a Note (or the receipt of any payments in respect thereof) or activities
incidental thereto (including enforcement thereof); provided that this exclusion
shall not apply with respect to any Tax that would not have been imposed but for
an Obligor, after the date of the Closing, opening an office in, moving an
office to, reincorporating or reorganizing in, or changing the Taxing
Jurisdiction from or through which payments on account of this Agreement or the
Notes are made, to the Taxing Jurisdiction imposing the relevant Tax; or

(2)       but for the delay or failure by such holder (following a written
request by the Obligors) in the filing with an appropriate Governmental
Authority



or otherwise of forms, certificates, documents, applications or other reasonably
required evidence, that is required to be filed by such holder to avoid or
reduce such Relevant Taxes and that in the case of any of the foregoing would
not result in any confidential or proprietary income tax return information
being revealed, either directly or indirectly, to any Person (collectively,
“Forms”) and such delay or failure could have been lawfully avoided by such
holder, provided that such holder shall be deemed to have satisfied the
requirements of this clause (2) upon the good faith completion and submission of
such Forms as may be specified in a written request of the Obligors no later
than 45 days after receipt by such holder of such written request (which written
request shall be accompanied by a copy of such Forms and all applicable
instructions and, if any such Forms or instructions shall not be in the English
language, an English translation thereof).

(b) Within 60 days after the date of any payment by the Obligors of any Relevant
Tax in respect of any payment under the Notes or this Agreement, the Obligors
shall furnish to each holder of a Note the original tax receipt for the payment
of such Relevant Tax (or if such original tax receipt is not available, a duly
certified copy of the original tax receipt), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

(c) If any Obligor has made a payment to or on account of any holder of a Note
pursuant to Section 8.7(a) above and such holder, in such holder’s reasonable
discretion, determines that it is entitled to a refund of the Relevant Tax to
which such payment is attributable from the Governmental Authority to which the
payment of the Relevant Tax was made and such refund can be obtained by filing
one or more Forms, then (1) such holder shall, as soon as practicable after
receiving a written request therefor from the Obligors (which request shall
specify in reasonable detail the Forms to be filed), file such Forms and (2)
upon receipt of such refund, if any, provided no Default or Event of Default
then exists, promptly pay over such refund to the relevant Obligor.

For the avoidance of doubt, nothing herein shall (a) restrict the right of any
holder to arrange its tax affairs as it shall deem appropriate or (b) require
any holder to disclose any information regarding its tax affairs or computations
to any Obligor or any other Person other than as shall be necessary to permit
the Obligors to determine whether the payment of any Tax Indemnity Amount would
be required to be made pursuant to the provisions of this Section 8.7; provided,
however, no holder shall be obligated to disclose any of its tax returns to any
Obligor or any other Person.

SECTION 9.

AFFIRMATIVE COVENANTS.

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

Section 9.1      Compliance with Law. Each Obligor will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental



authorizations necessary for the ownership of their respective properties or for
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2      Insurance. Each Obligor will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated, except for any non-maintenance that could not
reasonably be expected to have a Material Adverse Effect.

Section 9.3      Maintenance of Properties. Each Obligor will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent any Obligor or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor or
such Restricted Subsidiary, as applicable, has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4      Payment of Taxes. Each Obligor will, and will cause each of its
Subsidiaries to, file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, provided that no Obligor nor any
Subsidiary need pay any such tax or assessment if (1) the amount, applicability
or validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (2) the nonpayment of all such
taxes and assessments in the aggregate (exclusive of those described in
clause (1) above) could not reasonably be expected to have a Material Adverse
Effect.

Section 9.5      Corporate Existence, Etc. UniFirst will at all times preserve
and keep in full force and effect its corporate existence. Subject to
Sections 10.4 and 10.5, UniFirst will at all times preserve and keep in full
force and effect the corporate or similar existence of each of the other
Obligors and each of its and their Restricted Subsidiaries (unless merged into
UniFirst or another Obligor) and all rights and franchises of UniFirst, the
other Obligors and its and their Restricted Subsidiaries unless, in the good
faith judgment of the Obligors, the termination of or failure to preserve and
keep in full force and effect such corporate or similar existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.



 

Section 9.6

Additional Obligors.

(a) Concurrently with any Subsidiary of UniFirst becoming obligated as a
co-obligor or guarantor in respect of any obligations existing under the Bank
Credit Agreement, each Obligor shall cause such Subsidiary to execute and
deliver a joinder to this Agreement in the form attached hereto as Exhibit 2
pursuant to which such Subsidiary becomes an Obligor hereunder and under the
Notes (a “Joinder”).

(b) Concurrently with the delivery by any Subsidiary of a Joinder pursuant to
Section 9.6(a), the Obligors shall cause such Subsidiary to deliver to each
holder of Notes (1) such documents and evidence with respect to such Subsidiary
as any holder may reasonably request in order to establish the existence and
good standing of such Subsidiary and evidence that the Board of Directors of
such Subsidiary has adopted resolutions authorizing the execution and delivery
of such Joinder, (2) evidence of compliance with such Subsidiary’s outstanding
Debt instruments in the form of (i) a compliance certificate from such
Subsidiary to the effect that such Subsidiary is in compliance with all terms
and conditions of its outstanding Debt instruments, (ii) consents or approvals
of the holder or holders of any evidence of Debt or security, and/or (iii)
amendments of agreements pursuant to which any evidence of Debt or security may
have been issued, all as may be reasonably deemed necessary by the holders of
Notes to permit the execution and delivery of such Joinder by such Subsidiary,
(3) if delivered to the agent or other parties to the Bank Credit Agreement, an
opinion of counsel, addressed to each holder of the Notes, with respect to such
Subsidiary and such Joinder and matters related thereto as shall be or have been
delivered to the agent or other parties to the Bank Credit Agreement and (4) all
other documents and showings reasonably requested by the holders of Notes in
connection with the execution and delivery of such Joinder, which documents
shall be reasonably satisfactory in form and substance to such holders and their
special counsel, and each holder of Notes shall have received a copy (executed
or certified as may be appropriate) of all of the foregoing legal documents.

Section 9.7      Notes to Rank Pari Passu. The Notes and all other obligations
of each Obligor under this Agreement shall rank at least pari passu with all
other present and future unsecured Debt (actual or contingent) of such Obligor
that is not expressed to be subordinate or junior in rank to any other unsecured
Debt of such Obligor.

SECTION 10.

NEGATIVE COVENANTS.

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

Section 10.1    Limitation on Consolidated Debt. The Obligors will not, at any
time, permit the ratio of Consolidated Debt to Consolidated EBITDA for the then
most recently ended period of four consecutive fiscal quarters to be greater
than 3.50 to 1.00.

Section 10.2    Limitation on Priority Debt. The Obligors will not, at any time,
permit Priority Debt to exceed an amount equal to 20% of Consolidated Net Worth
as of the end of the then most recently ended fiscal quarter of UniFirst.



Section 10.3    Liens. The Obligors will not, and will not permit any of their
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of any
Obligor or any Restricted Subsidiary, whether now owned or held or hereafter
acquired, or any income or profits therefrom, or assign or otherwise convey any
right to receive income or profits (unless it makes, or causes to be made,
effective provision whereby the Notes will be equally and ratably secured with
any and all other obligations thereby secured, such security to be pursuant to
documentation reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:

(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required under this
Agreement for the reasons set forth in Section 9.4;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances or minor survey
exceptions, in each case incidental to the ownership of property or assets or
the ordinary conduct of the business of the Obligors or any of their Restricted
Subsidiaries, provided that such Liens do not, in the aggregate, materially
detract from the value of such property;

(f)  Liens on property or assets of any Restricted Subsidiary securing Debt
owing to an Obligor or to another Restricted Subsidiary;

(g) Liens existing on the date of the Closing and securing the Debt of an
Obligor or a Restricted Subsidiary referred to on Schedule 10.3 hereto;



(h) any Lien created to secure all or any part of the purchase price, or to
secure Debt incurred or assumed to pay all or any part of the purchase price or
cost of construction, of property (or any improvement thereon) acquired or
constructed by an Obligor or a Restricted Subsidiary after the date of the
Closing, provided that:

(1)       any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon);

(2)       the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to the lesser of (i) the cost to such Obligor or
such Restricted Subsidiary of the property (or improvement thereon) so acquired
or constructed and (ii) the Fair Market Value (as determined in good faith by
one or more officers of such Obligor or such Restricted Subsidiary to whom
authority to enter into the subject transaction has been delegated by the board
of directors of such Obligor or such Restricted Subsidiary) of such property (or
improvement thereon) at the time of such acquisition or construction;

(3)       any such Lien shall be created contemporaneously with, or within
365 days after, the acquisition or construction of such property; and

(4)       the aggregate principal amount of all Debt secured by such Liens shall
be permitted by the limitation set forth in Section 10.1;

(i)  any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into an Obligor or a Restricted Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by an
Obligor or a Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed), provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien (A) other property which is an improvement to or is acquired
for specific use in connection with such acquired property or (B) other property
that does not constitute property or assets of an Obligor or a Restricted
Subsidiary and (3) the aggregate amount of all Debt secured by such Liens shall
be permitted by the limitation set forth in Section 10.1;

(j)  any Lien renewing, extending or refunding any Lien permitted by paragraphs
(g), (h) or (i) of this Section 10.3, provided that (1) the principal amount of
Debt secured by such Lien immediately prior to such extension, renewal or
refunding is not increased or the maturity thereof reduced, (2) such Lien is not
extended to any other property and



(3) immediately after such extension, renewal or refunding no Default or Event
of Default would exist; and

(k) other Liens not otherwise permitted by paragraphs (a) through (j),
inclusive, of this Section 10.3 securing Debt, provided that, the Debt secured
by such Liens shall have been permitted by the limitations set forth in
Sections 10.1 and 10.2 at the time the Lien securing such Debt is created.

Section 10.4    Merger, Consolidation, Etc. The Obligors will not, and will not
permit any of their Restricted Subsidiaries to, consolidate with or merge with
any other corporation or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person (except
that (i) a Restricted Subsidiary (that is not an Obligor) may (x) consolidate
with or merge with, or convey, transfer or lease substantially all of its assets
in a single transaction or series of transactions to, (1) an Obligor or a
Wholly-Owned Restricted Subsidiary of an Obligor or (2) any other Person so long
as the survivor of such merger or the Person that acquires by conveyance,
transfer or lease substantially all of the assets of such Restricted Subsidiary
as an entirety, as the case may be, is a Restricted Subsidiary and (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.5 and (ii) an Obligor (other than UniFirst) may consolidate with or
merge with, or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to another Obligor), provided that
the foregoing restriction does not apply to the consolidation or merger of an
Obligor with, or the conveyance, transfer or lease of substantially all of the
assets of such Obligor in a single transaction or series of transactions to, any
Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of such Obligor as an entirety, as the case may be (the “Successor
Corporation”), shall be (1) such Obligor or (2) a solvent corporation organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia);

(b) if such Obligor is not the Successor Corporation, (1) the Successor
Corporation shall have executed and delivered to each holder of the Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(2) the Successor Corporation shall have caused to be delivered to each holder
of any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof and
(3) each other Obligor shall have reaffirmed in writing its obligations under
this Agreement; and

(c) immediately after giving effect to such transaction, no Default or Event of
Default would exist.

No such conveyance, transfer or lease of substantially all of the assets of an
Obligor shall have the effect of releasing such Obligor or any Successor
Corporation from its liability under this



Agreement or the Notes, unless such Successor Corporation has complied with this
Section 10.4 or is an Obligor; provided that, in no event, shall UniFirst be so
released.

Section 10.5    Sale of Assets, Etc. Except as permitted by Section 10.4, the
Obligors will not, and will not permit any Restricted Subsidiary to, sell,
lease, transfer or otherwise dispose of, including by way of merger
(collectively, a “Disposition”), any property, including capital stock of
Subsidiaries (but excluding the sale or other disposition of capital stock of
UniFirst by UniFirst), in one transaction or a series of transactions, to any
Person, other than (a) Dispositions in the ordinary course of business,
(b) Dispositions by an Obligor to another Obligor or a Wholly-Owned Restricted
Subsidiary or by a Restricted Subsidiary to an Obligor or to a Wholly-Owned
Restricted Subsidiary or (c) other Dispositions not otherwise permitted by this
Section 10.5, provided that (i) after giving effect thereto, no Default or Event
of Default exists and (ii) the aggregate net book value of all property so
disposed of in any fiscal year of UniFirst pursuant to this Section 10.5(c) does
not exceed 10% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year of UniFirst.

Notwithstanding the foregoing, the Obligors may, or may permit any Restricted
Subsidiary to, make a Disposition of property acquired or constructed by the
Obligors or any Restricted Subsidiary and such property shall not be subject to
or included in the foregoing limitation and computation contained in
Section 10.5(c) of the preceding sentence to the extent that (i) such property
is leased back by an Obligor or a Restricted Subsidiary, as lessee, within 365
days of the acquisition or construction thereof, or (ii) the net proceeds from
such Disposition are, within 365 days of such Disposition, either (A) reinvested
in operating assets by an Obligor or a Restricted Subsidiary to be used in the
principal business of such Obligor or such Restricted Subsidiary or (B) applied
to the payment or prepayment of any outstanding Debt of an Obligor or a
Restricted Subsidiary which Debt is not subordinated to the Notes. Any
prepayment of Notes pursuant to this Section 10.5 shall be in accordance with
Sections 8.2 and 8.3, but without regard to the minimum prepayment requirements
of Section 8.2 if such net proceeds are less than such minimum.

Section 10.6    Nature of Business. The Obligors will not, and will not permit
any Restricted Subsidiary to, engage in any business if, as a result thereof,
the general nature of the business, which would then be engaged in by the
Obligors and their Restricted Subsidiaries taken as a whole would be
substantially changed from the general nature of the business engaged in by the
Obligors and their Restricted Subsidiaries on the date of the Closing as
described in the Memorandum.

Section 10.7    Transactions with Affiliates. The Obligors will not, and will
not, permit any Restricted Subsidiary to, enter into, directly or indirectly,
any Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor
or another Restricted Subsidiary), except in the ordinary course and pursuant to
the reasonable requirements of such Obligor’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms which are not less favorable to such
Obligor or such Restricted Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.



Section 10.8    Redesignation of Restricted and Unrestricted Subsidiaries. The
Obligors may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
and may designate any Restricted Subsidiary (that is not an Obligor) to be an
Unrestricted Subsidiary by giving written notice to each holder of Notes that
the Obligors have made such designation, provided, however, that no Unrestricted
Subsidiary may be designated a Restricted Subsidiary and no Restricted
Subsidiary may be designated an Unrestricted Subsidiary unless, at the time of
such designation and after giving effect thereto, no Default or Event of Default
shall exist. Any Restricted Subsidiary that has been designated an Unrestricted
Subsidiary and that has then been redesignated a Restricted Subsidiary, in each
case in accordance with the provisions of the first sentence of this Section
10.8, shall not at any time thereafter be redesignated an Unrestricted
Subsidiary without the prior written consent of the Required Holders. Any
Unrestricted Subsidiary that has been designated a Restricted Subsidiary and
that has then been redesignated an Unrestricted Subsidiary, in each case in
accordance with the provisions of the first sentence of this Section 10.8, shall
not at any time thereafter be redesignated a Restricted Subsidiary without the
prior written consent of the Required Holders.

SECTION 11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Obligors default in the payment of any principal, Make-Whole Amount,
Series B Prepayment Premium, Series C Prepayment Premium or Breakage Amount on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b) the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Obligors default in the performance of or compliance with any term
contained in Section 10.1 through Section 10.5 hereof, inclusive; or

(d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) a Responsible Officer of any Obligor obtaining actual knowledge
of such default and (2) UniFirst receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any Material respect on the date as of which made; or

(f)  (1) any Obligor or any Restricted Subsidiary is in default (which default
has not been cured or waived) (as principal or as guarantor or other surety) in
the payment of any principal of or premium or make-whole amount or interest (in
the payment amount of



at least $500,000) on any Debt that is outstanding in an aggregate principal
amount of at least $10,000,000 beyond any period of grace provided with respect
thereto, or (2) any Obligor or any Restricted Subsidiary is in default (which
default has not been cured or waived) in the performance of or compliance with
any term of any evidence of any Debt that is outstanding in an aggregate
principal amount of at least $10,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and, in either such
case, as a consequence of such default or condition such Debt has become, or has
been declared, or one or more Persons has the right to declare such Debt to be
due and payable before its stated maturity or before its regularly scheduled
dates of payment or (3) as a consequence of the occurrence or continuation of
any event or condition (which event or condition has not been cured or waived)
(other than the passage of time or the right of the holder of Debt to convert
such Debt into equity interests), any Obligor or any Restricted Subsidiary has
become obligated to purchase or repay Debt before its regular maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000 or one or more Persons have the rights to require
any Obligor or any Restricted Subsidiary so to purchase or repay such Debt; or

(g) any Obligor or any Material Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Material Subsidiary, or any such
petition shall be filed against any Obligor or any Material Subsidiary and such
petition shall not be dismissed within 60 days; or

(i)  a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 are rendered against one or more of the Obligors and their
Restricted Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j)  if (1) any Plan (other than a Multiemployer Plan) shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a



waiver of such standards or extension of any amortization period is sought or
granted under Section 412 of the Code, (2) a notice of intent to terminate any
Plan (other than a Multiemployer Plan) shall have been or is reasonably expected
to be filed with the PBGC or the PBGC shall have instituted proceedings under
Section 4042 of ERISA to terminate or appoint a trustee to administer any Plan
or the PBGC shall have notified any Obligor or any ERISA Affiliate that a Plan
(other than a Multiemployer Plan) may become a subject of any such proceedings,
(3) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (4) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan or (6) any Obligor or any ERISA
Affiliate establishes or amends any employee welfare benefit plan which is
subject to ERISA that provides post-employment welfare benefits in a manner that
would increase the liability of any Obligor or any ERISA Affiliate thereunder;
and any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.

REMEDIES ON DEFAULT, ETC.

 

Section 12.1

Acceleration.

(a) If an Event of Default with respect to any Obligor described in paragraph
(g) or (h) of Section 11 (other than an Event of Default described in clause (1)
of paragraph (g) or described in clause (6) of paragraph (g) by virtue of the
fact that such clause encompasses clause (1) of paragraph (g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any Event of Default other than as described in paragraph (g) or (h) of
Section 11 (other than an Event of Default described in clause (1) of paragraph
(g) or described in clause (6) of paragraph (g) by virtue of the fact that such
clause encompasses clause (1) of paragraph (g)) has occurred and is continuing,
the Required Holders may at any time at its or their option, by notice or
notices to UniFirst, declare all the Notes then outstanding to be immediately
due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to UniFirst, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal



amount of such Note, plus (1) all accrued and unpaid interest thereon, (2) the
Make-Whole Amount, if any, or the Series B Prepayment Premium, if any, or the
Series C Prepayment Premium, if any, determined in respect of such principal
amount (to the full extent permitted by applicable law) and (3) with respect to
the Series B Notes and the Series C Notes, the Breakage Amount, if any, shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for), and that the provision
for payment of the Make-Whole Amount, if any, or the Series B Prepayment
Premium, if any, or the Series C Prepayment Premium, if any, by the Obligors in
the event that the Notes are prepaid or are accelerated as a result of an Event
of Default, is intended to provide compensation for the deprivation of such
right under such circumstances.

Section 12.2    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3    Rescission. At any time after any Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders,
by written notice to the Obligors, may rescind and annul any such declaration
and its consequences if (a) the Obligors have paid all overdue interest on the
Notes, all principal of, Make-Whole Amount, if any, Series B Prepayment Premium,
if any, Series C Prepayment Premium, if any, and Breakage Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal, Make-Whole Amount, if
any, Series B Prepayment Premium, if any, Series C Prepayment Premium, if any,
and Breakage Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17 and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in



any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1    Registration of Notes. The Obligors shall keep at the principal
executive office of UniFirst a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary. The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2    Transfer and Exchange of Notes. Upon surrender of any Note at
the principal executive office of UniFirst for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver not more than five Business
Days following surrender of such Note, at the Obligors’ expense (except as
provided below), one or more new Notes of the same series (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1(a), Exhibit 1(b) or Exhibit 1(c), as applicable. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Obligors may require payment of
a sum sufficient to cover any stamp tax or similar governmental charge imposed
in respect of any such transfer of Notes. Notes shall not be transferred (a) to
any Competitor, provided that the limitation contained in this clause (a) shall
not apply during any period when an Event of Default has occurred and is
continuing, or (b) in denominations of less than $100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a series, one Note of such series may be in a denomination
of less than $100,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.

Section 13.3    Replacement of Notes. Upon receipt by the Obligors of evidence
reasonably satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation): and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory); or



 

(b)

in the case of mutilation, upon surrender and cancellation thereof;

the Obligors at their own expense shall execute and deliver, in lieu thereof, a
new Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

SECTION 14.

PAYMENTS ON NOTES.

Section 14.1    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, Series B Prepayment Premium, if any,
Series C Prepayment Premium, if any, Breakage Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A., in such jurisdiction. The Obligors
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of an Obligor in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.

Section 14.2    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Series B
Prepayment Premium, if any, Series C Prepayment Premium, if any, Breakage
Amount, if any, and interest by the method and at the address specified for such
purpose below such Purchaser’s name in Schedule A, or by such other method or at
such other address as such Purchaser shall have from time to time specified to
the Obligors in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Obligors made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to UniFirst
at its principal executive office or at the place of payment most recently
designated by the Obligors pursuant to Section 14.1. Prior to any sale or other
disposition of any Note held by any Purchaser or its nominee such Purchaser
will, at its election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Obligors in exchange for a new Note or Notes pursuant to
Section 13.2. The Obligors will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by any Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser has made in this Section 14.2.

SECTION 15.

EXPENSES, ETC.

Section 15.1    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the Securities Valuation
Office of the National Association of Insurance Commissioners, all reasonable
and documented costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
the Purchasers or any other holder of a Note in connection with such
transactions and in connection with any



amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note and (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of any Obligor or any Restricted Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Obligors will pay, and will save the
Purchasers and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than those
retained by such Person).

Section 15.2    Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to this Agreement
shall be deemed representations and warranties of such Obligor under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between the Purchasers and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17.

AMENDMENT AND WAIVER.

Section 17.1    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any holder of a Note unless
consented to by such holder in writing and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (1) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or decrease the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount, Series B
Prepayment Premium, Series C Prepayment Premium or Breakage Amount on, the
Notes, (2) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or
(3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

Section 17.2

Solicitation of Holders of Notes.



(a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Obligors will not, directly or indirectly, pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor, any Subsidiary or any Affiliate and has provided or
has agreed to provide such written consent as a condition to such transfer shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

Section 17.4    Notes Held by Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of their Affiliates shall be deemed not
to be outstanding.



SECTION 18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

(1)       if to any Purchaser or its nominee, to such Purchaser or its nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Obligors in
writing,

(2)       if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Obligors in writing, or

(3)       if to the Obligors, to the Obligors c/o UniFirst, 68 Jonspin Road,
Wilmington, Massachusetts 01887 to the attention of the Chief Financial Officer,
or at such other address as the Obligors shall have specified to the holder of
each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by the Purchasers at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any holder of the Notes, may be reproduced
by such holder by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and such holder may destroy any original
document so reproduced. The Obligors agree and stipulate that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by any holder of the Notes in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 19 shall not
prohibit the Obligors or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of the Obligors or any
Restricted Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that was clearly marked or labeled or
otherwise adequately identified when received by such Purchaser as being
confidential information of an Obligor or such Restricted Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise



known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by any Obligor or any Restricted
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (2) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which such Purchaser sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser offers to purchase any security of an Obligor (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (6) any federal
or state regulatory authority having jurisdiction over such Purchaser, (7) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (8) any other Person to which
such delivery or disclosure may be necessary or appropriate (i) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser
(and, if not prohibited by applicable law, such Purchaser shall use commercially
reasonable efforts to give notice to UniFirst thereof in order to permit
UniFirst, at its discretion, to act to protect such information), (ii) in
response to any subpoena or other legal process, (iii) in connection with any
litigation to which such Purchaser is a party (and, subject to clause (iv)
below, if not prohibited by applicable law, such Purchaser shall use
commercially reasonable efforts to give notice to UniFirst thereof in order to
permit UniFirst, at its discretion, to act to protect such information) or
(iv) if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s Notes and this Agreement. Each holder of a Note,
by its acceptance of a Note, will be deemed to have agreed to be bound by and to
be entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Obligors in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Obligors embodying the provisions of this Section 20.

SECTION 21.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Obligors, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.



Upon receipt of such notice, wherever the word “Purchaser” is used in this
Agreement (other than in this Section 21), such word shall be deemed to refer to
such Affiliate in lieu of such Purchaser. In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
such Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Obligors of notice of such transfer, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 21), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to such Purchaser, and such
Purchaser shall have all the rights of an original holder of the Notes under
this Agreement.

SECTION 22.

LIMITATION ON INTEREST.

It is expressly stipulated and agreed to be the intent of the Obligors and the
holders of Notes at all times to comply strictly with the applicable state law
governing the maximum rate or amount of interest payable on the Debt evidenced
by the Notes (or the applicable federal law to the extent that it permits the
holders of Notes to contract for, charge, take, reserve or receive a greater
amount of interest than under the applicable state law). If the applicable law
is ever judicially interpreted so as to render usurious any amount (a)
contracted for, charged, taken, reserved or received pursuant to this Agreement
or the Notes or any other communication or writing by or between any Obligor and
any holder of Notes related to the transaction or transactions that are the
subject matter of this Agreement, (b) contracted for, charged, taken, reserved
or received by reason of any holder of Notes exercise of the option to
accelerate the maturity of its Notes, or (c) the Obligors will have paid, or any
holder of Notes will have received, by reason of any voluntary prepayment of the
Notes, then it is the Obligors’ and the holders of Notes express intent that all
amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by any holder of Notes shall be credited on the principal
balance of its Notes (or, if its Notes have been or would thereby be paid in
full, refunded to the Obligors), and the provisions of this Agreement and the
Notes shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if such holder’s Notes have been paid in full
before the end of the stated term thereof, then the Obligors and such holder
agree that the Obligors shall, with reasonable promptness after such holder
discovers or is advised by the Obligors that interest was received in an amount
in excess of the Maximum Lawful Rate, either refund such excess interest to the
Obligors and/or credit such excess interest against its Notes then owing by the
Obligors to such holder The Obligors hereby agree that as a condition precedent
to any claim seeking usury penalties against any holder of Notes, the Obligors
will provide written notice to such holder, advising such holder in reasonable
detail of the nature and amount of the violation, and such holder shall have 60
days after receipt of such notice in which to correct such usury violation, if
any, by either refunding such excess interest to the Obligors or crediting such
excess interest against its Notes then owing by the Obligors to such holder. All
sums contracted for, charged, taken, reserved or received by any holder of Notes
for the use, forbearance or detention of any Debt evidenced by its Notes shall,
to the extent permitted by applicable law, be amortized or spread, using the
actuarial method, throughout the stated term of its Notes (including any and all
renewal and extension periods) until payment in full so that the rate or amount
of interest on account of its Notes does not exceed the Maximum Lawful Rate from
time to time in effect and applicable to its Notes for



so long as such Debt is outstanding. In no event shall the provisions of any
applicable state law which regulates consumer revolving credit loan accounts and
revolving triparty accounts (e.g., Chapter 346 of the Texas Finance Code) apply
to this Agreement or the Notes. Notwithstanding anything to the contrary
contained herein or in the Notes, it is not the intention of the holders of the
Notes to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration.

As used in this Section 22, the following terms shall have the following
meanings:

(1)       “Maximum Lawful Rate” shall mean the maximum lawful rate of interest
which may be contracted for, charged, taken, received or reserved by the holders
of Notes in accordance with the applicable state law (or the applicable federal
law to the extent that such law permits the holders of Notes to contract for,
charge, take, receive or reserve a greater amount of interest than under
applicable state law), taking into account all Charges made in connection with
the transaction evidenced by this Agreement and the Notes.

(2)       “Charges” shall mean all fees, charges and/or any other things of
value, if any, contracted for, charged, taken, received or reserved by any
holder of Notes in connection with the transactions relating to this Agreement
and the Notes, which are treated as interest under applicable law.

SECTION 23.

SUBMISSION TO JURISDICTION.

The Obligors hereby irrevocably consent and submit to the jurisdiction of any
court located within the State of New York sitting in the Borough of Manhattan
and the United States District Court for the Southern District of New York and
irrevocably agree that all actions or proceedings relating to this Agreement or
the Notes may be litigated in such courts, and the Obligors irrevocably waive
any objection which they may have based on improper venue or forum non
conveniens to the conduct of any proceeding in any such court. The Obligors
hereby irrevocably appoint The Prentice-Hall Corporation System, Inc., as the
Obligors’ agent for the purpose of accepting service of process within the State
of New York and agree to retain and consent that all such service of process be
made by mail or messenger directed to The Prentice-Hall Corporation System,
Inc., at its office located at 80 State Street, Albany, New York 12207 or at
such other address of The Prentice-Hall Corporation System, Inc., located in the
State of New York, as may be designated by the Obligors by notice to each holder
of Notes and that service so made shall be deemed to be completed upon the
earlier of actual receipt or three Business Days after the same shall have been
posted to the Obligors. Nothing contained in this Section 23 shall affect the
right of any holder of Notes to serve legal process in any other manner
permitted by law or to bring any action or proceeding in the courts of any
jurisdiction against any Obligor to enforce a judgment obtained in the courts of
any other jurisdiction.

SECTION 24.

MISCELLANEOUS.

Section 24.1    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their



respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

Section 24.2    UniFirst as Agent for the Obligors. Each Obligor (other than
UniFirst) hereby appoints UniFirst as its agent with respect to the receiving
and giving of any notices, requests, instructions, reports, schedules,
revisions, financial statements or any other written or oral communications
hereunder. Each Purchaser or other holder of a Note is hereby entitled to rely
on any communications given or transmitted by UniFirst as if such communication
were given or transmitted by each and every Obligor; provided, however, that any
communication given or transmitted by any Obligor other than UniFirst shall be
binding with respect to such Obligor. Any communication given or transmitted by
any Purchaser or other holder of a Note to UniFirst shall be deemed given and
transmitted to each and every Obligor.

Section 24.3    Judgments. Any payment made by the Obligors to any holder of the
Notes or for the account of any such holder in respect of any amount payable by
the Obligors in lawful currency of the United States of America, which payment
is made in a foreign currency, whether pursuant to any judgment or order of a
court or tribunal or otherwise, shall constitute a discharge of the obligations
of the Obligors only to the extent of the amount of lawful currency of the
United States of America which may be purchased with such other foreign
currency, on the day of payment. The Obligors, jointly and severally, covenant
and agree that they shall, as a separate and independent obligation, which shall
not be merged in any such judgment or order, pay or cause to be paid the amount
payable in lawful currency of the United States of America and not so discharged
in accordance with the foregoing.

Section 24.4    Currency. All moneys referred to in this Agreement and the Notes
shall mean money which at the time is lawful money of the United States of
America.

Section 24.5    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount, if any, or Series B Prepayment Premium, if any, or Series C
Prepayment Premium, or Breakage Amount, if any, or interest on any Note that is
due on a date other than a Business Day shall be made on the next succeeding
Business Day.

Section 24.6    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 24.7

Construction.

(a) Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from



taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

(b) Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Obligors for the purposes of this
Agreement, the same shall be done by the Obligors in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

Section 24.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 24.9    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York (without regard to the conflicts of law provisions thereof
other than Section 5-1401 of New York’s General Obligations Law).



The execution hereof by the Purchasers shall constitute a contract among the
Obligors and the Purchasers for the uses and purposes hereinabove set forth.

 

UNIFIRST CORPORATION

UNITECH SERVICES GROUP, INC.

UNIFIRST CANADA LTD.

UONE CORPORATION

UTWO CORPORATION

UR CORPORATION

RC AIR, LLC

UNIFIRST-FIRST AID CORPORATION

 

By: /s/ John B. Bartlett

Title: Senior Vice President

 

UNIFIRST HOLDINGS, L.P.

 

By: UONE CORPORATION, as General Partner

 

By: /s/ John B. Bartlett

Title: Senior Vice President

 



The foregoing is hereby agreed to as of the date thereof.

 

SUNAMERICA LIFE INSURANCE COMPANY

By: AIG Global Investment Corp., Investment Adviser

By: /s/ Representative of AIG Global Investment Corp.

 

Title: Vice President

 

ALLSTATE LIFE INSURANCE COMPANY

By: /s/ Representative of Allstate Life Insurance Company

 

By: /s/ Representative of Allstate Life Insurance Company

 

Title: Authorized Signatories

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (Authorized Agent)

By: /s/ Representative of CIGNA Investments, Inc.

 

Title: Managing Director

 

NEW YORK LIFE INSURANCE COMPANY

By: /s/ Representative of New York Life Insurance company

 

Title: Investment Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: New York Life Investment Management, LLC, Its Investment Manager

By: /s/ Representative of New York Life Investment Management, LLC

 

Title: Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT

By: New York Life Investment Management, LLC, Its Investment Manager

By: /s/ Representative of New York Life Investment Management, LLC

 

Title: Vice President

 

PACIFIC LIFE INSURANCE COMPANY

By: /s/ Representative of Pacific Life Insurance Company

 

Title: Assistant Vice President

 

By: /s/ Representative of Pacific Life Insurance Company

 

Title: Assistant Secretary

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

By: Harford Investment Services, Inc., Its agent and attorney-in-fact

By: /s/ Representative of Hartford Investment Services, Inc.

 

Title: Managing Director

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY



By: Delaware Investment Advisers, a series of Delaware Management Business
Trust, Attorney-In-Fact

By: /s/ Representative of Delaware Investment Advisers, a series of Delaware
Management Business Trust

 

Title: Vice President

 

FIRST PENN-PACIFIC LIFE INSURANCE COMPANY

By: Delaware Investment Advisers, a series of Delaware Management Business
Trust, Attorney-In-Fact

By: /s/ Representative of Delaware Investment Advisers, a series of Delaware
Management Business Trust

 

Title: Vice President

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By: /s/ Representative of Great-West Life & Annuity Insurance Company

 

Title: Vice President Investments

 

By: /s/ Representative of Great-West Life & Annuity Insurance Company

 

Title: Manager Investments

 

LONDON LIFE AND CASUALTY REINSURANCE CORPORATION

By: Orchard Capital Management, LLC, As Investment Adviser

By: /s/ Representative of Orchard Capital Management, LLC

 

Title: Senior Vice President Investments

 

By: /s/ Representative of Orchard Capital Management, LLC

 

Title: Assistant Vice President Investments

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: David L. Babson & Company Inc., as Investment Adviser

By: /s/ Representative of David L. Babson & Company Inc.

 

Title: Managing Director

 

C.M. LIFE INSURANCE COMPANY

By: David L. Babson & Company Inc., as Investment Sub-Adviser

By: /s/ Representative of David L. Babson & Company Inc.

 

Title: Managing Director

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

By: /s/ Representative of General Electric Capital Assurance Company

 

Title: Investment Officer

 

Employers Reinsurance Corporation

By: GE Asset Management Incorporated

By: /s/ Representative of GE Asset Management Incorporated

 

Title: SVP-Senior Portfolio Manager



 

UNITED OF OMAHA LIFE INSURANCE COMPANY

By: /s/ Representative of United of Omaha Life Insurance Company

 

Title: First Vice President

 

AMERITAS LIFE INSURANCE CORP.

By: Ameritas Investment Advisors, Inc., as Agent

By: /s/ Representative of Ameritas Investment Advisors, Inc.

 

Title: Vice President – Fixed Income Securities



DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” shall mean, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
first Person or any Person of which such first Person and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Obligors.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224 66 Fed Reg. 49,079
(2001) issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Bank Credit Agreement” shall mean that certain Revolving Credit Agreement dated
as of September 2, 2003 among the Obligors, Fleet National Bank, as
Administrative Agent, SunTrust Bank, as Syndication Agent, HSBC Bank USA and
Sovereign Bank, as Co-Documentation Agents and the other financial institutions
from time to time party thereto, as the same may from time to time be amended,
amended and restated, supplemented, restated, otherwise modified from time to
time, refunded or refinanced.

“Breakage Amount” shall mean any loss, cost or expense reasonably incurred by
any holder of a Series B Note or Series C Note as a result of any payment or
prepayment of any Series B Note or Series C Note on a day other than an Interest
Payment Date for such Series B Note or Series C Note or at scheduled maturity
thereof (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise), and any loss or expense arising from the liquidation or reemployment
of funds obtained by such holder or from fees payable to terminate the deposits
from which such funds were obtained; provided that any such loss, cost or
expense shall be limited to the time period from the date of such prepayment
through the earlier of (a) the next Interest Payment Date and (b) the maturity
date of the Series B Notes or the Series C Notes, as the case may be. Each
holder shall determine the Breakage Amount with respect to the principal amount
of its Series B Notes or Series C Notes then being paid or prepaid (or required
to be paid or prepaid) by written notice to the Obligors setting forth such
determination in reasonable detail not less than two Business Days prior to the
date of prepayment in the case of any prepayment pursuant to Section 8.2(b) or
Section 8.2(c) or any payment required by Section 12. Each such determination
shall be conclusive absent manifest error.



“Business Day” shall mean (a) for purposes of determining the Series B Adjusted
LIBOR Rate and the Series C Adjusted LIBOR Rate only, any day other than a
Saturday, a Sunday or a day on which dealings in U.S. Dollars are not carried on
in the London interbank market, (b) for purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York,
New York are required or authorized to be closed and (c) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Boston, Massachusetts or New York, New York are
required or authorized to be closed.

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Closing” is defined in Section 3.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Competitor” shall mean any Person (including any Subsidiary or Affiliate
thereof) primarily engaged in the uniform rental business; provided, however,
that the term “Competitor” shall not include any Person that is a bank, trust
company, savings and loan association or other financial institution, pension
plan, pension trust, investment company, insurance company, broker-dealer,
mutual fund, “CDO” or any other similar financial institution or entity,
regardless of legal form.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” shall mean, as of any date of determination, the total of
all Debt of UniFirst and its Restricted Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between UniFirst and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of UniFirst and
its Restricted Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” for UniFirst and its Restricted Subsidiaries shall mean,
with respect to any period, the sum of, without duplication, (a) Consolidated
Net Income, (b) Interest Expense, (c) taxes on income, (d) depreciation and
amortization and (e) other non-cash charges, all determined on a consolidated
basis in accordance with GAAP. If, during any period for which Consolidated
EBITDA is being determined, UniFirst or a Restricted Subsidiary has acquired or
disposed of a Restricted Subsidiary or substantially all of the assets of a
Restricted Subsidiary, Consolidated EBITDA for such period shall be determined
to include or exclude, as the case may be, the actual historical results of such
Restricted Subsidiary or assets on a pro forma basis.



“Consolidated Net Income” shall mean, with respect to any period, the net income
(or loss) of UniFirst and its Restricted Subsidiaries for such period (taken as
a cumulative whole), as determined in accordance with GAAP, after eliminating
all offsetting debits and credits between UniFirst and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of UniFirst and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of the date of any determination
thereof,

(a)       the total stockholders’ equity of UniFirst and its Restricted
Subsidiaries that would be shown as stockholders’ equity on a balance sheet of
UniFirst and its Restricted Subsidiaries prepared in accordance with GAAP at
such time, minus

(b)       to the extent included in clause (a), all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries of UniFirst.

“Consolidated Total Assets” shall mean, as of the date of any determination
thereof, the total assets of UniFirst and its Restricted Subsidiaries that would
be shown as assets on a consolidated balance sheet of UniFirst and its
Restricted Subsidiaries as of such time prepared in accordance with GAAP.

“Debt” shall mean, with respect to any Person, without duplication:

 

(a)

its liabilities for borrowed money;

(b)       its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable and other similar accrued liabilities
arising in the ordinary course of business but including, without limitation,
all liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);

 

(c)

its Capital Lease Obligations;

(d)       all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and

(e)       any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof in an amount equal to the
amount guaranteed.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Default” shall mean an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.



“Default Rate” shall mean (a) in the case of the Series A Notes, that rate of
interest that is the greater of (1) 7.27% per annum or (2) 2.00% over the rate
of interest publicly announced by Bank of America N.A. in New York, New York as
its “reference” rate, (b) in the case of the Series B Notes, the Series B
Default Rate and (c) in the case of the Series C Notes, the Series C Default
Rate.

“Disposition” is defined in Section 10.5.

“Environmental Laws” is defined in Section 5.18.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with any Obligor under Section 414
of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, as of any date of determination and with respect
to any property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).

“Forms” is defined in Section 8.7(a)(2).

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean:

 

(a)

the government of:

(1)       the United States of America or any State or other political
subdivision thereof; or

(2)       any jurisdiction in which any Obligor or any Restricted Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of any Obligor or any Restricted Subsidiary; or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other



obligation of any other Person in any manner, whether directly or indirectly,
including, without limitation, obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor;

(b) to advance or supply funds (1) for the purchase or payment of such Debt or
obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“holder” shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by UniFirst pursuant to
Section 13.1.

“Institutional Investor” shall mean (a) any original purchaser of a Note,
(b) any holder of a Note holding more than $2,000,000 in aggregate principal
amount of the Notes then outstanding, and (c) any bank, trust company, savings
and loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form.

“Interest Expense” shall mean, with respect to any period, the sum (without
duplication) of the following determined on a consolidated basis in accordance
with GAAP: all interest in respect of Debt of UniFirst and its Restricted
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period.

“Interest Payment Dates” shall mean the 14th day of each March, June, September
and December in each year, commencing September 14, 2004 until such principal
sum shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise); provided that if an Interest Payment Date shall fall
on a day which is not a Business Day, such Interest Payment Date shall be deemed
to be the first Business Day following such Interest Payment Date.

“Interest Period” shall mean each period commencing on the date of the Closing
and continuing up to, but not including September 14, 2004 thereafter,
commencing on an Interest Payment Date and continuing, in each case, up to, but
not including, the next Interest Payment Date.



“Joinder” is defined in Section 9.6(a).

“LIBOR” shall mean, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a 90-day period which appears on the
Bloomberg Financial Markets Service Page BBAM-1 (or if such page is not
available, the Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time)
on the date two Business Days before the commencement of such Interest Period
(or three Business Days prior to the beginning of the first Interest Period).
“Reuters Screen LIBO Page” means the display designated as the “LIBO” page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits).

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets or properties of UniFirst and its Restricted
Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of
UniFirst and its Restricted Subsidiaries, taken as a whole, or (b) the ability
of the Obligors, taken as a whole, to perform their obligations under this
Agreement and the Notes or (c) the validity or enforceability of this Agreement
or the Notes.

“Material Subsidiary” shall mean any Restricted Subsidiary which accounts for
more than (a) 5% of the Consolidated Total Assets or (b) 5% of the consolidated
total revenue of UniFirst and its Restricted Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“Non-US Pension Plan” shall mean any plan, fund or other similar program
(a) established or maintained outside of the United States of America by any one
or more of the Obligors and their Subsidiaries primarily for the benefit of
employees (substantially all of whom are not citizens of, and do not reside
within, the United States of America) of such Obligor or such Subsidiary which
plan, fund or other similar program provides for retirement income for such
employees or results in a deferral of income for such employees in contemplation
of retirement, and (b) which is not subject to ERISA.



“Notes” is defined in Section 1.

“Officer’s Certificate” shall mean, with respect to any Obligor, a certificate
of a Senior Financial Officer or of any other officer of such Obligor whose
responsibilities extend to the subject matter of such certificate.

“Patriot Act” shall mean Public Law 107-56 of the United States of America,
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

“Payment Default” shall mean a Default under Section 11(a) or Section 11(b).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by any Obligor or any ERISA Affiliate or
with respect to which any Obligor or any ERISA Affiliate may have any liability.

“Priority Debt” shall mean (without duplication) the sum of (a) unsecured Debt
of Restricted Subsidiaries (that are not Obligors) other than (1) Debt
outstanding on the date of Closing and set forth on Schedule 5.15, (2) Debt owed
to an Obligor or any Wholly-Owned Restricted Subsidiary, (3) any Guaranty of the
Notes, and (4) Debt outstanding at the time such Person became a Restricted
Subsidiary (other than an Unrestricted Subsidiary which has been redesignated as
a Restricted Subsidiary), provided, that such Debt shall not have been incurred
in contemplation of such Person becoming a Restricted Subsidiary and (b) Debt of
the Obligors and their Restricted Subsidiaries secured by a Lien other than a
Lien permitted by paragraphs (a) through (j), inclusive, of Section 10.3.

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

“PTE” is defined in Section 6.2(a).

“QPAM Exemption” shall mean Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.

“Relevant Tax” is defined in Section 8.7(a).

“Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by any Obligor or any of their Affiliates).



“Resident Country” is defined in Section 8.7(a).

“Responsible Officer” shall mean, with respect to any Obligor, any Senior
Financial Officer and any other officer of such Obligor with responsibility for
the administration of the relevant portion of this Agreement.

“Restricted Subsidiary” shall mean (a) any Subsidiary which is an Obligor and
(b) any Subsidiary (1) of which at least a majority of the voting securities are
owned by UniFirst and/or one or more of UniFirst’s Wholly-Owned Restricted
Subsidiaries and (2) that the Obligors have designated as a Restricted
Subsidiary on the date of the Closing or which has been redesignated as a
Restricted Subsidiary in accordance with the provisions of Section 10.8.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Senior Financial Officer” shall mean, with respect to any Obligor, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Obligor.

“Series A Notes” is defined in Section 1.

“Series B Adjusted LIBOR Rate” for each Interest Period shall mean a rate per
annum equal to 0.70% plus LIBOR for such Interest Period.

“Series B Default Rate” as of any date shall mean that rate of interest that is
the greater of (1) 2.0% per annum above the then applicable Series B Adjusted
LIBOR Rate or (2) 2.0% per annum over the rate of interest publicly announced by
Bank of America, N.A. in New York, New York as its “reference” rate.

“Series B Notes” is defined in Section 1.

“Series B Prepayment Premium” shall mean, in connection with any optional
prepayment of the Series B Notes pursuant to Section 8.2(b) or Section 8.2(c) or
acceleration of the Series B Notes pursuant to Section 12.1, an amount equal to
the applicable percentage of the principal amount of the Series B Notes so
prepaid or accelerated as follows:

PERIOD

APPLICABLE PERCENTAGE

For the period from the date of Closing until June 14, 2006

1%

Thereafter

0%

 

“Series C Adjusted LIBOR Rate” for each Interest Period shall mean a rate per
annum equal to 0.75% plus LIBOR for such Interest Period.

“Series C Default Rate” as of any date shall mean that rate of interest that is
the greater of (1) 2.0% per annum above the then applicable Series C Adjusted
LIBOR Rate or (2) 2.0% per



annum over the rate of interest publicly announced by Bank of America, N.A. in
New York, New York as its “reference” rate.

“Series C Notes” is defined in Section 1.

“Series C Prepayment Premium” shall mean, in connection with any optional
prepayment of the Series C Notes pursuant to Section 8.2(c) or acceleration of
the Series C Notes pursuant to Section 12.1, an amount equal to the applicable
percentage of the principal amount of the Series C Notes so prepaid or
accelerated as follows:

PERIOD

APPLICABLE PERCENTAGE

For the period from the date of Closing until June 14, 2005

1%

Thereafter

0%

 

“Source” is defined in Section 6.2.

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Obligors.

“Tax Indemnity Amounts” is defined in Section 8.7(a).

“Taxing Jurisdiction” is defined in Section 8.7(a).

“Unrestricted Subsidiary” shall mean any Subsidiary that is not designated as a
Restricted Subsidiary by the Obligors.

“U.S. Dollars” shall mean lawful money of the United States of America.

“Wholly-Owned Restricted Subsidiary” shall mean, at any time, any Restricted
Subsidiary 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of an Obligor
and such Obligor’s other Wholly-Owned Restricted Subsidiaries at such time.

 

 

 